Citation Nr: 9929494	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for numbness and weakness 
of the left upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1981 
to May 1992.  The veteran served in the Southwest Asia 
theatre from July 1991 to October 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The claim of entitlement to service connection for numbness 
and weakness of the left upper and lower extremities is 
plausible.  


CONCLUSION OF LAW

The claim for service connection for numbness and weakness of 
the left upper and lower extremities is well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

Service medical records reflect that the veteran complained 
of bodily weakness and pain beginning in 1982.  From October 
1982 to September 1987, the veteran was seen and treated for 
pain on the left side of the back, chest, face, and ear, pain 
to the neck and shoulders, weakness and numbness to the left 
hand, numbness of the left side of the face and left 
shoulder, tenderness of right upper trapezius and radiating 
to the right shoulder with spasm.  The diagnoses included 
trigeminal neuralgia, musculoskeletal pain, and muscle strain 
with spasm.  Medical entries dated in April 1990, September 
1990, and October 1990 reflect complaints of weakness and 
pain in the left shoulder, upper arm, and left hand.  
Tendonitis and myositis of the left upper arm and shoulder 
could not be ruled out, and leg cramps, numbness, and 
musculoskeletal pain were noted to be of uncertain etiology.  

Entries dated in November 1991 show complaints of recurrent 
episodes of left arm and left leg pain, pain on the left side 
of the body of two weeks duration, along with swelling, and 
numbness of both hands.  It was noted that such symptoms had 
occurred several times during the prior year.  It was noted 
that these symptoms first occurred in October 1990.  The 
assessment was musculoskeletal pain of unknown etiology.  The 
report of a separation examination dated in April 1992 is 
negative for complaints, findings, or diagnoses pertaining to 
left sided weakness or numbness.  

The evidence shows that the veteran experienced chronic 
numbness, pain, and weakness involving the left upper and 
lower extremities.  In addition, post-service medical 
evidence demonstrates similar symptomatology.  Thus, the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  For reasons set forth below, the Board finds that 
further development is warranted.  


ORDER

The claim for service connection for numbness and weakness of 
the left upper and lower extremities is well grounded; to 
this extent, the appeal is granted.  



REMAND

The Board notes that the veteran exhibited chronic numbness 
and weakness of the left upper and lower extremities during 
service.  The diagnoses included musculoskeletal pain, 
questionable muscle spasm, and muscle strain with spasm.  
Post-service medical records reflect that the veteran 
continued to experience such symptoms.  In a report dated in 
August 1997, Dr. Marshall A. White indicated that the veteran 
had complained of continued heaviness in the left upper and 
lower extremities.  The doctor noted that such symptoms most 
likely had an affective component.  It was indicated that the 
veteran refused to consider the possibility of depression or 
a trial of an antidepressant.  

Treatment reports of Dr. Alton E. Bryant, III, dated in 
August 1997 reflected development of left hemiparesis in 
1994.  It was noted that the symptoms later resolved.  Dr. 
Bryan noted that an examination revealed decreased sensation 
in the left side of the face and left hemiparesis with 
reduced muscle strength in the left upper and lower 
extremities.  No diagnosis was reported.  After having 
undergone physical therapy, the veteran demonstrated dramatic 
recovery, but residual decreased sensation on the left side 
was noted.  

In November 1997, the veteran underwent VA general medical 
examinations.  The veteran reported numbness and weakness 
involving her left side.  Additional symptoms included 
difficulty holding objects and problems controlling the left 
side of her body.  At the conclusion of a physical 
examination, the examiner entered a tentative diagnosis of 
fibromyalgia.  A neurological examination revealed, in 
pertinent part, definite clear give away weakness in the 
upper extremities.  It was noted that the veteran was unable 
to feel passive movement of the left hand with her eyes 
closed.  The examiner indicated that such symptoms suggested 
profound proprioceptive disturbance, but inconsistencies in 
further testing indicated elements of either malingering or 
hysteria.  The examiner considered the possibility of a 
lacunar infarction related to hypertension and stated that a 
parietal lesion could produce symptoms similar to those 
exhibited, which appeared to be malingering.  The examiner 
requested a magnetic resonance image of the brain to 
determine if a structural lesion could be identified.  

In light of the variant medial findings with respect to the 
disability at issue, the Board is of the view that a VA 
examination as set forth below would be helpful in an 
equitable disposition of this matter.  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to her claim for 
service connection for numbness and 
weakness of the upper left and lower 
extremities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified neurologist, if 
available, to determine the nature and 
extent of any disability manifested by 
weakness of the left upper and lower 
extremities. The claims folder and a copy 
of this Remand should be available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be conducted.  With respect to any 
disorder found to be present involving 
the left upper and lower extremities, the 
examiner should provide an opinion as to 
whether such disorder is the result of 
disease or injury, and if so, the 
examiner should identify the specific 
disease or injury.  With respect to any 
disorder present, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that such 
disorder is related to symptoms noted in 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  The RO should ensure that the 
examination report contains all requested 
information.  Then, the RO should 
undertake any other indicated 
development, and readjudicate the claim 
for service connection for numbness and 
weakness of the left upper and lower 
extremities.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued, and the veteran 
and her representative should be provided 
with the appropriate time period in which 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals







